NOT DESIGNATED FOR PUBLICATION


                                  STATE OF LOUISIANA


                                    COURT OF APPEAL


                                      FIRST CIRCUIT

J
                                     NO. 2021 CA 0759


         4,

rl                             JAMIE STEVEN PERRODIN

     l
                                          VERSUS


                                LYCIA EAGEN PERRODIN




                                            Judgment Rendered.
                                                                   MAR 0 8 2022



                                     Appealed from the
                                 17th Judicial District Court
                              In and for the Parish of Lafourche
                                      State of Louisiana
                                      Case No. 134681


                    The Honorable Marla M. Abel, Judge Presiding




     Leslie J. Clement, Jr.                       Counsel for Defendant/Appellant
     Thibodaux, Louisiana                         Lycia Eagen Perrodin


     Melanie Chatagnier                           Counsel for Plaintiff/Appellee
     Thibodaux, Louisiana                         Jamie Steven Perrodin




                BEFORE: McDONALD, THERIOT, AND WOLFE, JJ.
THERIOT, J.


        This appeal arises from the denial of a motion to reinstate spousal support.


For the reasons set forth herein, we affirm.


                          FACTS AND PROCEDURAL HISTORY


        Jamie Perrodin and Lycia Perrodin were married in 1999.                          In 2018, Jamie


filed a petition for divorce.              Lycia filed a reconventional demand, requesting


spousal    support.       Pursuant to a July 10, 2018 stipulated judgment, the parties

agreed that Jamie would pay Lycia $                       1, 500. 00 per month in interim spousal


support,    effective March 2, 2018, Lycia would continue to live in the former


matrimonial domicile until the judgment of divorce,                        and Jamie would pay the

monthly mortgage note.


        In September 2018, Lycia filed a rule to increase spousal support, alleging a

material change in circumstances had occurred since the July 2018 stipulated

judgment.      Lycia alleged that she had recently been diagnosed with Guillain-Barre

Syndrome        and     West     Nile     Virus     and     is    unable   to   work    because   of her


circumstances.        On November 28, 2018,' the parties entered a consent judgment,


stipulating that Lycia was free from fault in the breakup of the marriage and

agreeing that Jamie would pay interim spousal support in the amount of $2, 600. 00

per month, beginning October 1, 2018.

        On January 15, 2019, Lycia filed a rule seeking final spousal support.                      The


parties were divorced by judgment signed on March 7,                            2019.    In a stipulated


judgment signed May 23,                2019,    the parties agreed that Jamie would pay final

spousal support in the amount of $2, 600. 00                      per month from May 2019 through

September 2019,          and then would pay final spousal support in the amount of

 1, 400. 00 per month from October 2019 through September 2020. The stipulated


judgment further provided that the parties would list the former matrimonial



 This judgment was signed by the trial court on April 29, 2019.
domicile for sale by July 1,                2019,    and that Jamie would continue to pay the

monthly mortgage note, subject to a right of reimbursement upon partition of the


community property.

        On December               11,   2019,   Lycia filed a rule to modify spousal support,

alleging that a material change in circumstances had occurred since the last

stipulated judgment and requesting an increase in final spousal support.                           The


hearing on the rule was continued a number of times, primarily due to COVID- 19,

and in October of 2020, the parties agreed to submit memoranda, along with


affidavits and other evidence, for the court to consider in lieu of a live hearing on

the rule.      To this end, Lycia filed a supplemental rule to modify spousal support,

along with a memorandum and exhibits.                        Among the exhibits,      Lycia filed an


income and expense affidavit dated October 22, 2020.                       Included in her "   current,




ongoing expenses," which totaled $                  6, 300. 00 per month, was monthly rent in the

amount       of $ 1,   500. 00.     Lycia also filed an affidavit dated October 22, 2020, in


which she stated that her monthly expenses had significantly increased since the

May 2019 stipulated judgment.                   In this affidavit, Lycia stated that " there is now a


contract for [the former matrimonial domicile] to be sold in early November of this

year ... [    and] I need to find another place to live and a place to store some of the


contents of the home. Because of this, I will have rental expenses which I did not


previously have."

        On December 7, 2020, after considering the parties'                   submissions, the trial


court   rendered judgment                denying Lycia' s      rule   to   modify   spousal    support,




concluding that she had failed to prove a substantial and continuing material

change in circumstances since the last award for support.                     In written reasons for


judgment, the trial court noted that despite Lycia' s assertions that her mental and


physical condition had deteriorated since the May 2019 stipulated judgment, the

medical       records     presented       actually    showed that her physical        condition had



                                                        3
remained the same, if not improved, since that time. The trial court further noted


that the only change in circumstances apparent from the medical records is Lycia' s

increased alcohol use.             The trial court pointed out that Lycia has the education to


be gainfully employed and has failed to show that she does not have the ability to

earn a sufficient income.             Finally, the trial court noted that Lycia' s allegations of

increased expenses were not supported by credible evidence or were of her own

choosing.


         On December 17, 2020,                only ten days after the trial court' s most recent

judgment denying her rule to modify spousal support, Lycia filed another rule to

modify/reinstate          spousal       support,       again       alleging      a    material        change       in


circumstances.         In this rule, Lycia alleged that since the former family home was

sold in November 2020, she was required to move out and incur rental expenses.


Additionally, she alleged that her physical and psychological condition had further

deteriorated.


         A hearing was held on April 8, 2021, at which Lycia filed a new income and

expense affidavit dated March                   16, 2021,       showing monthly expenses totaling

 3, 579. 50, which is $ 2, 720. 50 less per month than the amount listed in the


affidavit filed with her previous rule.                This new amount included a monthly rental

expense     of $   1, 300. 00. 2    Lycia also filed a copy of her apartment lease executed

December 30, 2020, reflecting a monthly rent of $ 1, 300. 00 and a $ 1, 300. 00


damage deposit; however, Lycia testified at the hearing that she only paid $ 200. 00

towards the deposit and was currently three months behind on rent payments.

Although the only income Lycia listed in her affidavit was $ 192. 00                               per month in


food stamps, she testified regarding other funds she had received.                               Lycia testified


that she borrows money from friends to pay expenses,                              such as the $ 200. 00 per




2 Although her October 22, 2020 income and expense affidavit submitted in connection with the most recent rule
included $ 1, 500.00 in monthly rental/ mortgage expenses, Lycia explained at the hearing on the instant rule that the
  1, 500. 00 was just an anticipated expense, not one she actually incurred.


                                                          11
month     she pays her maid.         In total, Lycia testified that she          has borrowed


 13, 500. 00 from friends to meet expenses since her spousal support was reduced.


She also testified that she sold the parties' household furnishings for approximately

 800. 00,   which Jamie had allowed her to keep,             and that Jamie had given her


 13, 300. 00 in exchange for her agreement to accept a lower offer on the house,

which sum would not be included in the partition.


         Noting that Lycia' s current monthly rent is actually less than the amount

listed for monthly housing expenses in her previous rule to modify support, the

trial court concluded that Lycia had not shown a material change in circumstances


to warrant modification or reinstatement of final spousal support.               The trial court


signed a judgment on April 28, 2021,           denying Lycia' s rule to modify/reinstate

spousal support, and Lycia filed the instant appeal.           On appeal, Lycia argues that


the trial court erred in concluding that her monthly rental expense did not

constitute a material change in circumstances.             Additionally, she argues that the

trial court erred in failing to apply the provisions of the law applicable to victims of

domestic abuse and in failing to determine the amount of spousal support due to

Lycia.


                                        DISCUSSION


         An award of final periodic support may be modified if the circumstances of

either    party   materially   change   and   shall   be    terminated   if it    has   become


unnecessary. La. C. C. art. 114. An award for support shall not be modified unless


the party seeking the modification shows a material change in circumstances of

one of the parties between the time of the previous award and the time of the rule


for modification of the award. In order to result in a modification of support, the


material change in circumstances must be both substantial and continuing.                   La.


R.S. 9: 311( A)( 1);   Richards v. Richards, 49,260, p. 6 ( La.App. 2 Cir. 8/ 13/ 14),      147


So. 3d 800, 805.       The party seeking the modification or termination of support


                                               5
carries the burden of proof that circumstances have changed since the previous

award.
             The trial court is vested with much discretion in determining an award of

spousal support, and its determination will not be disturbed absent a clear abuse of

discretion. Id.


        In this case, Lycia' s income and expense affidavit and her testimony at the

hearing reveal that her expenses have actually decreased since the previous award

of support.
                   Despite her argument that she did not begin incurring rental expenses

until she filed the instant rule, Lycia used those anticipated housing expenses to

support her previous rule to modify support. Further, as noted by the trial court,

the May 2019 stipulated judgment specifically states that the parties agreed to list

the house for sale by July 1, 2019. It is simply not credible for Lycia to now argue

that the parties did not contemplate her moving out of the house and incurring

housing expenses at the time they entered into the stipulated agreement.        We find


no abuse of discretion in the trial court' s denial of Lycia' s rule to modify/reinstate

spousal support.




       Lycia also argues that the trial court erred in failing to apply the provisions

of law applicable to victims of domestic abuse in denying her rule to modify

spousal support.        Louisiana Code of Civil Procedure article 112( C) provides that


  w]hen a spouse is awarded a judgment of divorce pursuant to Article 103( 2), ( 3),


4),   or (   5),   or when the court determines that a party or a child of one of the

spouses was the victim of domestic abuse committed by the other party during the

marriage, that spouse is presumed to be entitled to final periodic support." Further,


where the court determines that the obligor spouse committed domestic abuse


during the marriage, the sum awarded in final spousal support may exceed one-

third of the obligor' s net income and may be awarded as a lump sum.        La. C. C. art.


112( D).      Notably, the trial court here did not determine that Lycia or her children

were victims of domestic abuse.        Nevertheless, such a finding would simply result


                                              2
in a rebuttable presumption that Lycia is entitled to final periodic support. See La.


C. C. P. art. 112, Revision Comments —2018 ( a) (" Victims of domestic violence and


others who obtain fault -based divorces benefit from a presumption of entitlement


to final periodic support,   but that presumption may be overcome by evidence

regarding need, ability to pay, or pre -filing fault.")   As the parties stipulated that


Lycia was free from fault in the breakup of the marriage and Lycia was actually

awarded final periodic support, a finding that she and the children were victims of

domestic violence would be of no consequence here.          Final spousal support was


awarded and then ended according to the terms of the parties' stipulated judgment.

Lycia must now prove a material change in circumstances in order for the court to


modify this award. This assignment of error is without merit.

      Lycia' s final assignment of error, in which she asks this court to calculate


the amount of spousal support she is owed, is moot since we have concluded that


the trial court did not err in denying her rule to modify/reinstate support.

                                   CONCLUSION


       For the reasons set forth herein, the April 8, 2021 judgment of the trial court


is affirmed. Costs of this appeal are assessed to appellant, Lycia Perrodin.


      AFFIRMED.




                                           7